Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that Supreme Court abdicated its sentencing discretion to the victims. Contrary to the contention of defendant, the record establishes that his waiver of the right to appeal was knowing, voluntary and intelligent (see, People v Kemp, 94 NY2d 831, 833). That waiver encompasses defendant’s challenge to the severity of the sentence (see, People v Hidalgo, 91 NY2d 733, 737). In any event, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Attempted Sexual Abuse, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Hayes, Wisner and Lawton, JJ.